DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
35 USC § 112
The rejection of claims 15, 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for preventing diseases, is withdrawn in view of applicant’s amendments to the claims in paper dated 2/15/2022.  

The rejection of claims 6, 9 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated in paper dated 11/19/2021, is withdrawn in view of applicant’s amendments to the claims in paper dated 2/15/2022.  
Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 13-15 and 18 under 35 U.S.C. 102(a)1) as stated in paper dated 11/19/2021, is withdrawn in view of applicant’s amendments to the claims in paper dated 2/15/2022.  
Double Patenting


The rejection of claims  on the grounds of nonstatutory double patenting over US 10889591 as stated in paper dated 11/19/2021, is withdrawn in view of applicant’s terminal disclaimer dated 2/15/2022.  

Upheld Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 19 and 20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. As previously stated in paper dated 11/19/2021, applicant has not provided written description for the connection between PDE9 receptor modulation and a single specific disease or condition. 

Claims 15, 19 and 20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. As previously stated in 

Applicant has grouped the arguments for these two rejections together as one argument.  
Now amended, claim 15 is drawn to the treatment of PDE9-mediated cognitive impairment disease.  The support from the specification as filed is (page 33 line 11-20) 
    PNG
    media_image1.png
    273
    723
    media_image1.png
    Greyscale

This does not show written description for “PDE9-mediated cognitive impairment disease” as the claim is now amended.  Further, a search on Google provides no support for the “PDE9-mediated cognitive impairment disease” as claimed.  Searching the prior art provides for “cognitive impairment” as a stage of Parkinson’s disease. Further searching provides “mild cognitive impairment is the stage between the expected cognitive decline of normal aging and the more serious decline of dementia.”  However, there are no findings of “PDE9-mediated cognitive impairment disease” as is instantly claimed.  It is not seen where the instant specification provides written description or enablement for “PDE9-mediated cognitive impairment disease” as is instantly claimed or for the further “cognitive impairment” of claim upheld for reasons of record.  

Allowable Subject Matter
Claims 1-14, 16-18 and 21-23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8-4pm EST Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D MARGARET M SEAMAN/             Primary Examiner, Art Unit 1625